UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7987


CHARLES W. PENLAND, SR.,

                  Plaintiff - Appellant,

             v.

CAROLINA FIRST BANK; UNITED STATES          OF   AMERICA,   and   its
appointed trustee; BONDING COMPANY,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:07-cv-03109-HMH)


Submitted:    November 20, 2008             Decided:   December 2, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles W. Penland, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles W. Penland, Sr., appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his 42 U.S.C. § 1983 (2000) complaint for lack of

subject matter jurisdiction.          We have reviewed the record and

find   no   reversible    error.      Accordingly,      we    affirm   for   the

reasons stated by the district court.            See Penland v. Carolina

First Bank, No. 6:07-cv-03109-HMH (D.S.C. Sept. 10, 2008).                    We

dispense    with   oral    argument    because    the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      2